           Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 1 of 7




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 18-835
                                      (not to be published)

    ************************* *
                                *
    DONALD SIPES,               *
                                *
                                *                          Filed: August 19, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                          Decision by Stipulation; Damages;
                                *                          Influenza Vaccine; Transverse Myelitis.
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Gary A. Butler, Massa Butler Giglione, Pittsburgh, PA, for Petitioner.
Althea W. Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION1

        On June 12, 2018, Donald Sipes (“Petitioner”) filed a petition, seeking compensation under
the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF No. 1.
Petitioner alleges he suffered from Transverse Myelitis as a result of the influenza vaccination he
received on September 3, 2015. See Stipulation ¶ 2, 4, dated August 19, 2020 (ECF No. 44); see
also Petition.

        Respondent denies “that the flu vaccine caused Petitioner’s alleged TM or any other injury

1
 Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 2 of 7




or his current condition.” See Stipulation ¶ 6. Nonetheless, both parties, while maintaining their
above-stated positions, agreed in a stipulation filed August 19, 2020, that the issues before them
can be settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

        The stipulation awards a lump sum of $175,000.00 in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a). Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 3 of 7
Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 4 of 7
Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 5 of 7
Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 6 of 7
Case 1:18-vv-00835-UNJ Document 48 Filed 11/02/20 Page 7 of 7
